Citation Nr: 0908137	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for jungle rot/skin 
condition of the bilateral feet.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO decision, which 
denied a claim for service connection for jungle rot of both 
feet and a claim for TDIU.

The Veteran indicated in his May 2006 notice of disagreement 
(NOD) that he would like a personal hearing.  He was 
scheduled for such a hearing on August 3, 2006.  However, he 
submitted a statement on August 3, 2006 requesting that the 
hearing to be canceled.  The Veteran was scheduled for 
another personal hearing on August 15, 2007.  However, an 
informal conference was held on that day in lieu of a 
hearing. 

The Board notes that the Veteran indicated in a January 2006 
statement that he wished to file a claim for increased 
ratings for all of his service-connected disabilities.  In a 
March 2008 supplemental statement of the case (SSOC), the RO 
included the issues of entitlement to an evaluation in excess 
of 10 percent disabling for service-connected asthma, 
entitlement to an evaluation in excess of 10 percent 
disabling for service-connected tinnitus, and entitlement to 
an evaluation in excess of 10 percent disabling for service-
connected deviated nasal septum with allergic rhinitis.  
However, the RO never properly adjudicated these issues in a 
rating decision.  38 C.F.R. § 19.31(a) (2008) (in no case 
will a Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case).  As 
such, the Veteran's January 2006 claim for an increased 
rating for his service-connected disabilities must be 
referred back to the RO so that an appropriate rating 
decision may be rendered. 

The Board also notes that the issues of entitlement to 
service connection for a low back condition, secondary to 
sleep apnea with asthma, and entitlement to service 
connection for a low back condition directly related to an 
in-service injury were included in a September 2007 statement 
of the case (SOC).  An October 2006 SOC addressed the issue 
of entitlement to service connection for bilateral hearing 
loss.  As the Veteran did not file timely VA Form 9 appeals 
with regards to any of these issues, however, these issues 
are not currently before the Board.  
The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
Veteran is shown to have dyshidrotic eczema of the bilateral 
feet (claimed as jungle rot/skin condition of the feet) that 
is etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

Service connection is warranted for dyshidrotic eczema of the 
bilateral feet.  38 U.S.C.A. §§ 1110, 1116, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for jungle rot/skin condition of the bilateral feet, the 
benefit sought on appeal has been granted in full, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran alleges that he currently has jungle rot of the 
feet as a result of his active duty.  Specifically, the 
Veteran has alleged that he has experienced jungle rot of the 
feet since his military service, at which time he self 
doctored by applying powder and bursting the blisters.  See 
Informal Conference Report, August 2007.  He also submitted a 
statement from his wife wherein she recalls the Veteran 
experiencing chronic, recurrent skin problems of the feet 
since 1970.

A review of the Veteran's service treatment records does not 
reflect any in-service complaints, treatment, or diagnoses of 
a skin condition of the feet. 

With regards to a current skin condition of the bilateral 
feet, the Veteran underwent a VA examination in January 2006.  
The examiner reviewed the claims folder and examined the 
Veteran.  The Veteran reported an onset of blistering lesions 
on both feet while in Vietnam.  He reported having no 
problems prior to service and that the condition started 
several months into his tour in Vietnam when he was putting 
his feet in and out of water frequently.  He reported having 
continuing problems since that time which have waxed and 
waned over time.  The examiner diagnosed the Veteran with 
dyshidrotic eczema of the bilateral feet and concluded that, 
based on the history given that this started in the military 
service and has continued, and the fact that this history 
would be consistent with the medical condition, more likely 
than not this medical condition is related to this Veteran's 
military service.  In other words, despite the negative 
evidence of treatment in service, the examiner believed that 
the Veteran's history of chronic, recurrent skin problems of 
the feet was commensurate with his current dyshidrotic eczema 
of the bilateral feet. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  The Board notes that the Veteran's service treatment 
records do not reflect treatment or complaints of a skin 
condition of the feet, and the claims folder contains no 
medical evidence of a rash of any kind until at least 25 
years after his discharge from service.  Regardless, the 
Veteran has asserted that he has had symptoms of a skin 
condition of the bilateral feet since his active duty 
service.  His wife provides a similar history.  


A layperson, such as the Veteran and his wife, is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
undersigned finds the Veteran and his wife to be credible in 
this respect.

Therefore, as the Veteran has reported a continuity of 
symptoms of a skin condition of his feet since active duty, a 
lay observation which he is competent to report, and the 
claims folder contains a current diagnosis of dyshidrotic 
eczema and a medical opinion linking the Veteran's current 
dyshidrotic eczema to his active duty, the Board finds that, 
resolving all reasonable doubt in favor of the Veteran, the 
criteria for a grant of service connection have been met.  As 
such, the Veteran's claim for service connection for 
dyshidrotic eczema of the bilateral feet (claimed as jungle 
rot/skin condition of the bilateral feet) is granted.


ORDER

Entitlement to service connection for dyshidrotic eczema of 
the bilateral feet is granted.


REMAND

The Veteran alleges that he is entitled to TDIU.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.


VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

In light of the Board's decision to grant the Veteran's claim 
for service connection for dyshidrotic eczema of the 
bilateral feet, it is concluded that the claim for TDIU must 
be remanded to allow the RO to assign an evaluation to the 
Veteran's now service-connected dyshidrotic eczema of the 
bilateral feet before the TDIU claim can be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should assign an appropriate 
evaluation for the Veteran's now service-
connected dyshidrotic eczema of the 
bilateral feet.  Consideration should be 
given as to whether a VA examination is 
warranted.

2.	Then, the RO/AMC should readjudicate the 
claim for TDIU.  In particular, the RO 
should review all the evidence that was 
submitted since the September 2008 SSOC.  
In the event that the claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran has been given the applicable time 
to submit additional argument, the claim 
should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


